Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  February 2, 2011                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  141515                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  MICHAEL E. TINDALL,                                                                                      Brian K. Zahra,
           Plaintiff,                                                                                                 Justices


  v                                                                 SC: 141515
                                                                    AGC: 0363/09
  ATTORNEY GRIEVANCE COMMISSION,
           Defendant.

  _________________________________________/

        On order of the Court, the complaint for superintending control is considered, and
  the Grievance Administrator is DIRECTED to provide the plaintiff with a copy of the
  respondent attorney’s answer, as well as a copy of the respondent’s supporting
  documents, unless the Administrator determines that there is cause for not disclosing
  some or all of the supporting documents.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           February 2, 2011                    _________________________________________
           p0126                                                               Clerk